DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following is noted: claims 1, 12, and 13 are amended; the rejection of the claims traversed; and claims 29 – 32 are newly added. Claims 1 – 32 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive.  Applicant asserts the reference voltage Vref, disclosed by Ikeda, is not a signal for controlling light emission luminance of a light emitting element. 
The Office respectfully disagrees and notes applying Vref during the pre-charge period can prevent unnecessary current from flowing into the light emitting element EL (Ikeda [0047]). Further, during the light-emitting period application of Vref allows a desired current to flow into the light emitting element to start light emission (Ikeda [0054 – 0055])

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 – 3, 5, 6, 12, 13, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouji Ikeda (Publication number: US 2013/0222440 A1), hereafter Ikeda.

Regarding claim 1:
	Ikeda discloses a display apparatus (Ikeda ABSTRACT; Figure 2) comprising:
	a first light emitting element (Ikeda Figure 1 EL);
 	 a data signal output unit (Ikeda Figure 2 control circuit 4) configured to output signals for controlling a light emission luminance the first light emitting element (Ikeda [0036][0042] vdata and vref are output from column control circuit 4. Further, Vref and Vdata are signals which control a light emission luminance of the light emitting element, as claimed; see [0025][0047][0056]); 	
 	 a first transistor connected to the first light emitting element and including a gate and configured to output a current based on a signal of the signals (Ikeda Figure 1 D-Tr; [0025]);
 	 a first capacitive element including a first node and a second node (Ikeda Figure 1 C1 includes nodes connected to Tr1 and Vg);
 	 a second transistor provided on a first input path through which a signal of the signals is input to the gate (Ikeda Figure 1 Tr1 – Vdata applied to gate Vg through transistor Tr1); and 
 	a third transistor provided on a second input path through which a signal of the signals is input to the gate and which is different from the first input path (Ikeda Figure 3 Tr3 – Vref applied to Vg through Tr3 and Tr2 and is a different path than one in which data signal Vdata is applied to the gate),
 	 wherein the first node is connected to the second transistor, the third transistor, and the gate (Ikeda Figure 1 – node of C1 is connected to terminal of transistor tr1 and tr2. The node of C1 is also connected to the gate of D-tr through capacitor C1), and wherein the second node is configured to be supplied with a power source potential (Ikeda Figure 1 – node at Vg receives VCC through Tr5 and Tr4).

Regarding claim 2:
	Ikeda discloses the display apparatus according to claim 1, wherein the first input path includes a first signal line that is connected to the data signal output unit (Ikeda Figure 1 – see line suppling Vdata; [0042]); and wherein the second input path includes a second signal line that is connected to the data signal output unit and is different from the first signal line (Ikeda Figure 1 – see line supplying Vref which is different from that supplying Vdata; [0036]).



Regarding claim 3:
	Ikeda discloses the display apparatus according to claim 2, wherein a source or a drain included in the first transistor is connected to the first light emitting element (Ikeda Figure 1 – see connection of D-Tr to element EL).

Regarding claim 5:
	Ikeda discloses the display apparatus according to claim 1, wherein a signal from the data signal output unit is input to the first light emitting element via the first input path in a state in which the second input path is electrically interrupted at a first time (Ikeda Figure 1 and 3 – at time period C the signal P1 is high while the signals P2 and P3 are low), and wherein a signal from the data signal output unit  is input to the first light emitting element via the second input path in a state in which the first input path is electrically interrupted at a second time different from the first time (Ikeda Figures 1 and 3 – at time period A the signal P1 is low while the signals P2 and P3 are high).

Regarding claim 6:
	Ikeda discloses the display apparatus according to claim 2 further comprising: a second light emitting element (Ikeda Figure 1 and 2 – element EL corresponding to a pixel 1 connected to the next lines P1(2), P2(2), and P3(2)); a third input path through which a signal from the data signal output unit is input to the second light emitting element (Ikeda Figure 1 and 2 –  Vdata path via Tr1 and C1 applied to the pixel connected to  P1(2), P2(2), and P3(2)); and
 	 fourth input path through which a signal from the data signal output unit is input to the second light emitting element and which is different from the third input path (Ikeda Figure 1 and 2 –  Vdata path via Tr3, Tr2 and C1 applied to the pixel connected to  P1(2), P2(2), and P3(2)); wherein the third input path include the first signal line (Ikeda Figure 1 and 2 – see line applying Vdata is applied to each pixel 1 in the column direction), and wherein the fourth input path includes the second signal line (Ikeda Figure 1 and 2 – see line applying Vref is applied to each pixel 1 in the column direction; [0036]).

Regarding claim 12:
	Ikeda discloses a display apparatus (Ikeda ABSTRACT; Figure 2) comprising: 
 	a plurality of pixels each of the plurality of pixels including a first light emitting element (Ikeda Figure 2 pixels 1 includes light emitting elements EL; [0039]);
 	a plurality of signal lines (Ikeda Figures 1 and 2 – illustrate signal lines for outputting Vdata); and 
 	a data signal output unit (Ikeda Figure 2 column control circuit 4) configured to output signals for controlling a light emission luminance of the first light emitting element (Ikeda [0036][0042] vdata and vref are output from column control circuit 4. Further, Vref and Vdata are signals which control a light emission luminance of the light emitting element, as claimed; see [0025][0047][0056]), wherein each of the plurality of pixels further includes: 
 	a first transistor connected to either one of a source and a drain of the first light emitting element (Ikeda Figure 1 D-Tr) and configured to output a current based on a signal of the signals (Ikeda [0025]); 
 	a second transistor arranged between one of the plurality of signal lines and configured to supply a signal of the plurality of signals to the gate of the first transistor (Ikeda Figure 1 Tr1); and 
 	a third transistor arranged between a signal line different from the one of the plurality of signal lines and a gate of the first transistor and configured to supply a signal of the signal to the gate of the first transistor (Ikeda Figure 1 Tr3 is connected between signal line for outputting Vref and gate of D-tr via elements Tr2 and C1).


Regarding claim 13:
	Ikeda discloses a display apparatus (Ikeda ABSTRACT; Figure 2) comprising:
 	 a first light emitting element(Ikeda Figure 1 EL);
 	 a data signal output unit configured to output signals for controlling a light emission luminance of the first light emitting element (Ikeda [0036][0042] vdata and vref are output from column control circuit 4. Further, Vref and Vdata are signals which control a light emission luminance of the light emitting element, as claimed; see [0025][0047][0056]); 	
a first transistor connected to the first light emitting element and including a gate, and configured to output a current based on a signal of the signals (Ikeda Figure 1 D-tr; [0025]);
  a first capacitive element including a first node and a second node (Ikeda Figure 1 C1 includes nodes connected to Tr1 and Vg); 
 a first input path through which a signal of the signals is input to the gate (Ikeda Figure 1 – path via Tr1 and C1); and 
 a second input path through which a signal of the signals is input to the gate and which is different from the first input path (Ikeda Figure 1 – path via Tr3 Tr2 and C1 which is different from path cited above), 
 wherein a signal corresponding to a first light emitting amount is supplied to the gate through the first input path (Ikeda Figure 1 - Vdata supplied to gate of D-Tr; see also [0052]), and 
 wherein a signal corresponding to a second light emitting amount is supplied to the gate through the second input path (Ikeda Figure 1 – Vref supplied to gate of D-tr via capacitor C1;[0047 – 0049]).

Regarding claim 31:
	Ikeda discloses the display apparatus according to claim 1, wherein the data signal output unit is configured to perform horizontal scanning (Ikeda Figure 2 2 is a column controlling circuit 4).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory A. Maltz (Publication number: US 2012/0019645 A1), hereafter Maltz, in view of Ikeda.

Regarding claim 14:
	Maltz discloses an information display apparatus (Maltz Figure 1 100) comprising:
 	 an image pickup element (Maltz Figure 5 video camera 118); and a display apparatus (Maltz Figure 5 112; [0042]), wherein a display image of the display apparatus is controlled based on information about a line of sight of a user from the image pickup element (Maltz Figure 7 708 and 712 – the display symbol displayed is updated based on line of sight information detected by the video camera 118; [0068] display updates are based on user gazing a particular, displayed symbol) 
	Maltz does not disclose the display apparatus may include OLED displays but does not disclose the display according to claim 1.
	However, Ikeda discloses (see rejection of claim 1 above) the display apparatus of claim 1. It would have been obvious to modify Maltz to include the display apparatus of claim 1, as disclosed by Ikeda. Those skilled in the art would appreciate correcting a variation in threshold voltage of a driving transistor while reducing power consumption (Ikeda [0009]).

Regarding claims 15 and 16:
	Claims 15 and 16 are similarly rejected for those reasons discussed above in claim 14.

Claim 17 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Adachi et al; (publication number: US 2009/0251780 A1), hereafter Adachi.

Regarding claim 17:
	Ikeda discloses a photoelectric conversion (Ikeda Figure 7) apparatus comprising: an image pickup apparatus configured to receive light (Ikeda Figure 7 imaging unit 11; [0072]); and a display unit configured to display an image captured by the image pickup element, wherein the display unit includes the display apparatus according to claim 1 (Ikeda Figure 7 display panel 13; [0072 – 0073]).
	Ikeda does not disclose an optical unit including a plurality of lens wherein light passes through the optical unit such that the image pickup unit is configured to receive said light, as claimed.
	However, Adachi discloses a zoom lens system, interchangeable lens apparatus and camera system. More specifically, Adachi (Figure 13 and [0099 – 0102]) discloses an interchangeable lens apparatus 200 which is an optical unit that includes a plurality of lens (Adachi Figure 13 209a, 209b, 209c) which performing a zooming function (Adachi [0109]) on an optical image which passes through the lens and is captured by the image sensor 102 (see Adachi Figure 13 and [0102]).
	It would have been obvious to modify the photoelectric conversion device disclosed by Ikeda to include the interchangeable lens: and optical unit include a plurality of lens such that the image pickup element is configured to receive light that has passed through the optical unit, as claimed. Those skilled in the art would appreciate a zoom lens with interchange, compact construction and that can suppress change in the image magnification at the time of movement of a focusing lens element (Adachi [0018]).

Regarding claim 18 – 19:
	Claims 18 and 19 are similarly rejected for those reasons discussed above in claim 17.
Claims  20 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Mittleman et al; (Publication number; US 2009/0245564 A1), hereafter MIttleman.

Regarding claim 20:
	Ikeda discloses an electronic apparatus (Ikeda [0074] mobile device) comprising: a display unit including the display apparatus of claim 1 (Ikeda [0074]; see also rejection of claim 1 above) and a communication unit configured to communicate with an outside (Ikeda [0074] mobile device includes an antenna).
	Ikeda does not disclose a housing provided with the display unit and the communication unit arranged in the housing.
	However, Mittleman discloses microphone packaging in a mobile communications device. More specifically, MIttleman discloses a housing provided with the display unit and the communication unit arranged in the housing (Mitlleman [0032 – 0033]; see also Figure 6 which discloses housing containing antenna and display).
	It would have been obvious to modify the mobile device disclosed by Ikeda to include a housing provided with the display unit and the communication unit arranged in the housing, as claimed. Those skilled in the art would appreciate the ability to protect the components from the external environment, thereby increasing the durability of the device.

Regarding claims 21 – 22:
	Claims 21 – 22 are similarly rejected for those reasons discussed above in claim 20.

Claim 23 - 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komanduri et al; (Publication number; US 2018/0226014 A1), hereafter Komanduri, in view of Ikeda

Regarding claim 23:
	Komanduri discloses a lighting apparatus (Komanduri ABSTRACT; Figure 1) comprising: a light source including a display apparatus (Komanduri Figure 1 100; include image display 103); and a light diffusion element or an optical film through which light emitting from the light source passes (Komanduri [0060] diffuser 221).
	Komanduri does not disclose the display apparatus according to claim 1.
	However, Ikeda discloses (see rejection of claim 1 above) the display apparatus of claim 1. It would have been obvious to modify Komanduri to include the display apparatus of claim 1, as disclosed by Ikeda. Those skilled in the art would appreciate correcting a variation in threshold voltage of a driving transistor while reducing power consumption (Ikeda [0009]).

Regarding claim 24 – 25:
	Claims 24 – 25 are similarly rejected for those reasons discussed above in claim 23.
Claim 26 - 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien-Rong Lu (Publication number; US 2003/0222579 A1), hereafter Lu, in view of Ikeda

Regarding 26:
	Lu discloses a mobile body (Lu [0024] vehicle) comprising; a lighting tool including the display apparatus (Lu [0024] OLED display embodied as headlight of vehicle); and a body provided with the lighting tool (Lu [0024] vehicle body).
	Lu does not disclose the display apparatus according to claim 1.
	However, Ikeda discloses (see rejection of claim 1 above) the display apparatus of claim 1. It would have been obvious to modify Lu to include the display apparatus of claim 1, as disclosed by Ikeda. Those skilled in the art would appreciate correcting a variation in threshold voltage of a driving transistor while reducing power consumption (Ikeda [0009]).

Regarding claim 27 – 28:
	Claims 27 and 28 are similarly rejected for those reasons discussed above in claim 26.

Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouji Ikeda (Publication number: US 2013/0222440 A1), hereafter Ikeda, in view of Shoichiro Matsumoto (Publication number: US 2003/0142052 A1), hereafter Matsumoto.

Regarding claim 29:
	Ikeda does not disclose the display apparatus according to claim 1, wherein in one pixel, a number of transistors included in the first input path is a same as a number of transistors included in the second input path.
	However, Matsumoto discloses a driver circuit including a plurality of transistors characteristics of which are made to differ from one another, and a display apparatus including the drive circuit. More specifically, Matsumoto discloses series-connected first and second transistors, tr1 and tr2, respectively, which are connected between a driving transistor tr3 and data line 16 (Matsumoto Figure 1 tr1 and tr2; [0022]).  
	It would have been obvious to modify Ikeda to include a series-connected transistor wherein in one pixel, a number of transistors included in the first input path is a same as a number of transistors included in the second input path, as claimed. Those skilled in the art would appreciate improving the storage characteristics of the transistor, thereby reducing a leakage current.




Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouji Ikeda (Publication number: US 2013/0222440 A1), hereafter Ikeda, in view of Jeon et al; (Publication number: US 2009/0167648 A1), hereafter Jeon.

Regarding 32:
	Ikeda does not disclose the display apparatus according to claim 32, further comprising: a plurality of signal selection circuits, each of the plurality of signal selection circuits being connected to a plurality of signals, wherein the data signal output unit is configured to output the signals to the plurality of signal selection circuits, and each of the plurality of signal selection circuits is configured to sequentially select signals to output to the plurality of signal lines.
	However, Jeon discloses a luminescence display and driving method thereof. More specifically, Jeon discloses  a plurality of signal selection circuits, each of the plurality of signal selection circuits being connected to a plurality of signals, wherein the data signal output unit is configured to output the signals to the plurality of signal selection circuits, and each of the plurality of signal selection circuits is configured to sequentially select signals to output to the plurality of signal lines (Jeon Figure 2 110 illustrates DEMUX1 – DEMUXi the selectively apply data signal from data driver into a data line).
	It would have been obvious to modify Ikeda to include a plurality of signal selection circuits, each of the plurality of signal selection circuits being connected to a plurality of signals, wherein the data signal output unit is configured to output the signals to the plurality of signal selection circuits, and each of the plurality of signal selection circuits is configured to sequentially select signals to output to the plurality of signal lines, as claimed. Those skilled in the art would appreciate the ability to reduce the number of output lines of the data driver (Jeon [0008]).



Allowable Subject Matter
Claims 4, and 7 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not disclose the first and second signal line in a floating state in the case wherein the second and third transistor is in the ON state, as claimed.
Regarding claim 7, the prior art does not disclose the particular timing of writing the signal to the light emitting elements, as claimed (see for example Ikeda Figure 2 and 3 showing timing of P1, P2, and P3 and P1 (i +1), P2,( I +1), and P3 (I + 1).
Claims 8 is dependent to claim 7 and is therefore similarly objected as allowable.
Regarding claim 9, claim 9 includes similarly limitations as those in claim 7 and is therefore objected as allowable.
Claims 10 – 11 depend on claim 9 and are therefore objected as allowable.
Regarding claim 30, the prior art does not teach the display apparatus wherein the third transistor is not connected, as claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIHIR K RAYAN/Primary Examiner, Art Unit 2623